332 F.2d 793
James SHANNON, Petitioner-Appellant,v.Gus HARRISON, Director, et al., Respondents-Appellees.
No. 15776.
United States Court of Appeals Sixth Circuit.
June 17, 1964.

1
David N. Gorman, Court Appointed, Cincinnati, Ohio (James Shannon, in pro. per., on the brief), for appellant.


2
James R. Ramsey, Lansing, Mich.  (Frank J. Kelley, Atty. Gen., Robert A. Derengoski, Solicitor Gen., James R. Ramsey, Asst. Atty. Gen., Lansing, Mich.), for appellees.


3
Before CECIL and O'SULLIVAN, Circuit Judges, and BROOKS, District judge.

ORDER.

4
This cause came on to be heard before the Court upon the record, the briefs and the oral argument of the Assistant Attorney General of the State of Michigan, and upon due consideration thereof,


5
It is ordered that the judgment of the District Court be, and it is, hereby affirmed.